Citation Nr: 1633888	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-08 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as due to herbicide exposure.

2.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Robert C. Brown Jr., Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served in the Oklahoma Army National Guard from October 1965 to October 1971.  His service personnel records show that he had periods of active duty for training (ACDUTRA) from May 28, 1966, to June 11, 1966; from February 16, 1967, to June 24, 1967; from July 27, 1968, to August 10, 1968; from August 2, 1969, to August 16, 1969; from May 30, 1970, to June 13, 1970; and from July 24, 1971, to August 7, 1971.  The RO has granted service connection for hearing loss and tinnitus based on noise exposure during these periods of service, and as such, they constitute periods of active service for VA compensation purposes.  See 38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015).

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A hearing was held before the undersigned Veterans Law Judge at the RO in April 2013.  A transcript of the hearing is of record.  The Veteran also submitted evidence on the day of the hearing, along with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.

In a November 2014 decision, the Board dismissed the appeal as to the claim for a higher initial evaluation for tinnitus and remanded the above claims for further development.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal, with the exception of the Board hearing transcript.


FINDINGS OF FACT

1.  The Veteran did not have service in a location for which herbicide exposure is presumed, and he has not been shown to have been exposed to an herbicide agent, including Agent Orange, during a period of qualifying service.

2.  The Veteran's heart disorder, diagnosed as coronary artery disease and a history of ischemia involving the inferior wall and four vessel bypass, did not manifest in service or for many years thereafter and is not otherwise related to a period of qualifying service.

3.  The Veteran's hearing acuity has been Level III in his right ear and, at worst, Level V in his left ear.

4.  The Veteran does not meet the schedular criteria for TDIU.

5.  The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in active service, nor is arteriosclerosis presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for an initial evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2015).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  These notice requirements apply to all five elements of a claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the bilateral hearing loss claim, the Veteran is challenging the evaluation assigned in connection with the grant of service connection for this disability.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Regarding the heart disorder and TDIU claims, the RO provided the Veteran with notification letters in December 2009 and February 2010, prior to the initial decision on the claims.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letters, the RO notified the Veteran of the evidence necessary to substantiate the claims and of the division of responsibilities in obtaining such evidence.  The letters also explained how disability ratings and effective dates are determined.  In a November 2010 letter, the RO also requested that the Veteran provide information as to how his military duties exposed him to herbicides based on the content of his May 2010 notice of disagreement and thereafter readjudicated the claim in the March 2011 statement of the case.  Thus, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment and personnel records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  See, e.g., August 2015 RO letter (requesting that the Veteran identify any VA and non-VA treatment providers and provide authorization forms for any additional non-VA health care providers for claimed disorders).  The record also includes written statements provided by the Veteran and his representative, as well as a transcript of the Board hearing.

The Veteran was afforded VA examinations in October 2010 and February 2016 in connection with his hearing loss claim, and the February 2016 examiner considered the effects of the service-connected hearing loss and tinnitus on the Veteran's ability to work.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran and fully address the rating criteria that are relevant to making a determination in this case.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this case, the VA examiners indicated that the Veteran's hearing loss affected him inasmuch as he had difficulty hearing/decreased hearing and understanding speech.  Nevertheless, even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id. at 455-56.  There have been no allegations of any prejudice caused by a deficiency in an examiner's description of the functional effects.  Indeed, the Veteran has been represented throughout the course of the appeal, yet the documents submitted do not contain any assertion under Martinak.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected hearing loss disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board notes that the Veteran was not provided a VA examination in connection with his claim for service connection for a heart disorder.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  This development is necessary if the evidence of record: (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of a disability; (2) establishes that the claimant suffered an event, injury, or disease in service, or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, or with another service-connected disability; but (4) does not contain sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  

In this case, as discussed below, the evidence does not show that the Veteran had any injury, disease, or event, such as herbicide exposure, in service to which a current disorder could be related.  Furthermore, the medical and lay evidence of record does not otherwise provide or suggest a nexus between the Veteran's current symptoms and service.  Indeed, the record shows that Veteran has acknowledged a lack of continuity of symptomatology, with manifestations beginning many years after service.  Accordingly, the Board finds that a VA examination or medical opinion is not necessary for the claim.

In addition, the AOJ has completed the development directed in the prior remand.  In this regard, the AOJ requested that the Veteran identify any VA and non-VA treatment and provide authorization forms for any non-VA treatment, requested additional service records, issued a formal finding regarding the claimed herbicide exposure, and provided the Veteran another VA audiological examination.  On review of the remand directives and responsive actions, the Board finds that there was substantial compliance with the November 2014 remand directives.  

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in April 2013.  The Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service Connection - Heart Disorder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.6(a)-(d).

In addition to the requirements for establishing service connection on a direct basis, certain chronic disabilities, including arteriosclerosis (including coronary artery disease), are presumed to have been incurred in service if they manifested to a compensable degree within a certain time from the date of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, this presumption is only applicable where the claimant had a minimum of 90 days of active, continuous service.  38 C.F.R. § 3.307; Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  In this case, this presumption applies only to the period of active service from February 16, 1967, to June 24, 1967, because it is the only period of qualifying service that meets the 90-day requirement.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii).  Effective August 31, 2010, ischemic heart disease was added to this list, which includes acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  For the purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010); 38 C.F.R. § 3.309(e) and Note 2.

Any period of service is sufficient for the purpose of establishing the presumptive service connection of a specified disease under the conditions listed in § 3.309(e).  38 C.F.R. § 3.307(a)(1).

The record does not reflect and the Veteran does not contend that he served in Vietnam, Korea, or Thailand or that he had service in the Air Force or Air Force Reserve under circumstances in which he had regular and repeated contact with C-123 aircraft.  As such, the provisions related to presumptive herbicide exposure and special considerations for claims based on herbicide exposure in Thailand on a factual basis are not for application.  See 3.307(a)(6)(iii)-(v) and VA Adjudication Procedures Manual, M21-1, IV.ii.1.H.5.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for a heart disorder.

The Veteran has contended that he has heart disease as a result of herbicide exposure during periods of ACDUTRA at Fort Chaffee, Arkansas, because his duties required him to dig in the dirt at that location.  See, e.g., May 2010 notice of disagreement; April 2013 written appellate brief; April 2013 Bd. Hrg. Tr. at 14-18.  The post-service treatment records show that the Veteran has been diagnosed with coronary artery disease and a history of ischemia involving the inferior wall and four vessel bypass, which meets the requirement for a current ischemic heart disease disability under 38 C.F.R. § 3.309(e).  See June 2002, April 2008, and September 2010 private treatment records.

Initially, the Board finds that the Veteran's ischemic heart disease did not manifest in service or for many years thereafter.  The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of coronary artery disease or another heart disorder, such as an acute myocardial infarction (heart attack) or cardiac arrest.  In fact, the Veteran's relevant body systems, including his heart, were found to be normal at the time of the July 1965 pre-induction, March 1967 entrance to ACDUTRA, and June 1967 release from ACDUTRA examinations.  He also denied a history of relevant symptoms on the corresponding reports of medical history.  See also June 1967 written statement of medical condition (Veteran reported that his condition had not changed since his last physical).  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, supra.  The service treatment records do not suggest that the Veteran had ischemic heart disease during service.  Therefore, chronicity is not established in service.  Moreover, the record contains no indication that ischemic heart disease manifested to a compensable degree within one year of the Veteran's qualifying period of active service for chronic presumptive service connection.  Indeed, the Veteran has indicated that he did not begin to experience problems with his heart until about 25 years after service, which is consistent with the private treatment records that have been received in support of his claim.  See Bd. Hrg. Tr. at 18.

In addition to the lack of evidence showing that ischemic heart disease manifested during service or within close proximity thereto, the weight of the evidence of record does not relate the disorder to his military service.  There is no injury, disease, or event in service to which the current disorder could be related.  Specifically, the record does not establish that the Veteran was exposed to herbicides during his periods of ACDUTRA at Fort Chaffee.

The Department of Defense has verified a short-term evaluation of herbicides at Fort Chaffee, Arkansas, during the period of December 1966 to October 1967.  See http://www.publichealth.va.gov/exposures/agentorange/locations/tests-storage/usa.asp.  The Veteran's service personnel records confirm that he had periods of ACDUTRA at Fort Chaffee from May 1966 to June 1966; from May 1970 to June 1970; and from July 1971 to August 1971; however, these dates are outside of the timeframe currently recognized by the VA based on the information provided by the Department of Defense.  The Board acknowledges the written argument submitted by the Veteran and his representative in support of his claim, including a technical factsheet pertaining to 2, 3, 7, 8-TCDD (the contaminant in the herbicide agent) (see, e.g., April 2013 written appellate brief); however, this information is not specific to the location where the Veteran was stationed.  In addition, the RO determined that there was insufficient information to send to the Joint Services Records Research Center (JSRRC) and/or to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records to attempt to corroborate such exposure.  See October 2015 formal finding memorandum.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  The record does not establish that the Veteran was actually exposed to herbicides, including Agent Orange, during his periods of ACDUTRA at Fort Chaffee.  The Veteran does not contend, nor does the record reflect any in-service injury or event other than herbicide exposure at Fort Chaffee to which the current heart disorder could be linked.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


Increased Evaluation - Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  In this case, a uniform evaluation is warranted based on the evidence.

The Veteran has contended that he is entitled to a higher initial evaluation for his service-connected bilateral hearing loss.  He is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI represents 9 categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (includes Tables VI, VIA, and VII). 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  Based on the audiological testing results in this case, the exceptional hearing loss provisions are not for application.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial evaluation in excess of 10 percent is not warranted for bilateral hearing loss.

Initially, the Board remanded the case, in part, to obtain a VA medical opinion addressing whether a February 2010 private audiological evaluation or an October 2010 VA examination was more representative of the Veteran's level of hearing loss during that time period.  In this regard, February 2010 evaluation appeared to show a substantially greater level of hearing loss.  The February 2016 VA examiner reviewed the claims file and noted that there were discrepant findings between the two prior audiograms in regards to word recognition scores.  The examiner indicated that the current audiometric data was considered valid to reflect the Veteran's actual speech recognition scores and puretone thresholds.  The examiner also noted that the Veteran had to be re-instructed multiple times in order to obtain accurate test results, as he initially did not offer a response of any kind on many words during speech testing.  Nevertheless, the current testing was considered to be valid for rating purposes following the re-instruction attempts.  She further stated that non-organic overlay was suspected on the previous test results.

The Board finds that the February 2016 VA opinion is significantly probative on this matter, as it is based on a review of the claims file and is supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The results of the October 2010 VA examination (used to grant the original evaluation) result in the same evaluation as the results from the February 2016 VA examination report, as discussed below.  The Board notes that the Veteran and his representative have not challenged the findings of the February 2016 VA examiner, but rather, the RO's initial assignment of the 10 percent evaluation based on the October 2010 VA examination report alone.  See, e.g., Bd. Hrg. Tr. at 11-12.  The Board has considered the Veteran and his representative's statements; however, even assuming that they are competent to opine on this medical matter, the Board finds that the VA examiner's opinion is more probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by rationale based on such knowledge.  The examiner also reviewed the claims file and considered the Veteran's reported history and lay statements.  Based on the foregoing, the Board finds that the October 2010 VA examination report is more representative of the Veteran's level of hearing loss during that time period.

The October 2010 VA audiological examination revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
30
70
60
44
LEFT
30
55
70
70
56

His speech recognition was 76 percent in the right ear and 72 percent in the left ear.  These audiometric findings equate to level III hearing in the right ear and level V hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Applying these values according to Table VII results in a 10 percent evaluation.

During the February 2016 VA audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
35
60
65
46
LEFT
35
65
75
70
61

His speech recognition was 80 percent in the right ear and 76 percent in the left ear.  These audiometric findings equate to level III hearing in the right ear and level IV hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Applying these values according to Table VII results in a 10 percent evaluation.

The Board has considered the Veteran's statements regarding his diminished hearing, including his difficulties in crowds and hearing the television.  See, e.g., Bd. Hrg. Tr. at 8.  Nevertheless, the assigned 10 percent evaluation is consistent with the mechanical application of the rating schedule to the numeric designations assigned based on the audiometric evaluations performed.  Lendenmann, supra.

Therefore, the Board finds that the weight of the evidence is against a higher initial evaluation for the Veteran's bilateral hearing loss.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.

The Veteran's complaints of having difficulty hearing in certain situations and understanding speech as discussed above are contemplated in the rating criteria that address hearing impairment and hearing acuity.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found, through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  As such, it cannot be said that the available schedular evaluation for this disability is inadequate.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").   Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


TDIU

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  For VA purposes, total disability exists when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16(b).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is a recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran is service-connected for bilateral hearing loss (10 percent disabling) and tinnitus (10 percent disabling).  The combined evaluation has been 20 percent since December 9, 2009.  Although the Veteran's disabilities may be combined because they each resulted from his in-service noise exposure, the combined evaluation falls short of the threshold requirement for consideration of entitlement to TDIU on a schedular basis under 38 C.F.R. § 4.16(a).

It is recognized that the Board is precluded from assigning an extraschedular rating in the first instance; however, the Board must specifically adjudicate the issue of whether referral for TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) is warranted.  Bowling v. Principi, 15 Vet. App. 1, 8-10 (2001).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the evidence does not show that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

The Veteran initially contended that he had been laid off from his job because of his hearing loss.  See December 2009 original claim.  He also contended that he was unable to secure or follow a substantially gainful occupation as a result of his service-connected hearing loss and tinnitus and stated that he left his last job as a parts driver at National Oilwell in February 2009 because of those disabilities.  See January 2010 TDIU claim.  However, later that same month, he submitted a written statement in which he explained that he had to take off of work for his heart and noted that his last appointment was in February 2009.  He explained that his job was to pick up parts and deliver them to the job site of the drilling company, but he had pain in his chest when he would climb the stairs to the oil rig to deliver the parts.  

In a March 2010 written statement, a human resource representative from indicated that the Veteran was employed at their Lindsay, Oklahoma, location from August 2002 to February 2009.  It was noted that the company did not have any information that he was out on disability during that time. 

During the Board hearing, the Veteran testified that he stopped working because he was laid off; however, he stated that he could not find a job after that time that he thought he could do with his heart condition.  He further testified that his hearing problems "would have some effect on it."  He explained that he had prior experience working in a lumber yard, but that he would be unable to do such physical work now because of the limitations from his heart.  See April 2013 Bd. Hrg. Tr. at 19-21.  In a written appellate brief submitted that same day, the Veteran's representative stated that the Veteran was forced to quit working about four years earlier.  He also stated that the Veteran tried to find work that he could do, but the limits his heart disease created made it impossible for him to find work.

The February 2016 VA audiological examiner was asked to provide an opinion on the Veteran's employability.  The examiner determined that the hearing loss and tinnitus interfered with word understanding in any type of competing noise.  She indicated that he may have difficulty hearing spoken guidance, instructions, or comments from other workers when in noise, and he may also have difficulty understanding telephone communication because one cannot read lips and facial expressions of the other talker during telephone exchanges.  However, the examiner concluded that, once the Veteran understands the topic at hand, the hearing loss and tinnitus should not interfere with completion of physical or sedentary work.

There is also no indication that the Social Security Administration (SSA) - which is not limited in its review of matters concerning unemployability to consideration of only service-connected disabilities - has determined that the Veteran is currently unemployable.  The Veteran has indicated that he has not filed for SSA disability benefits; rather, he in receipt of SSA retirement benefits based on an early retirement.  See Bd. Hrg. Tr. at 21-22; see also December 2009 original claim (Veteran claimed hearing loss and tinnitus and reported "no disability" under the section asking for what his retirement was based on).

Based on the foregoing, the Veteran undoubtedly has industrial impairment as a result of his service-connected bilateral hearing loss and tinnitus disabilities, as evidenced by his 20 percent combined evaluation.  However, the evidence does not establish that his service-connected disabilities preclude gainful employment.  The Board notes that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1; see also Van Hoose, 4 Vet. App. at 363 (noting that the disability rating itself is recognition that industrial capabilities are impaired; the record must reflect some factor which takes the case outside the norm) and 38 C.F.R. § 4.15.  On review of the record, the Board finds that the disability evaluations assigned to the Veteran's service-connected disabilities under the VA Schedule for Rating Disabilities accurately reflects the Veteran's overall impairment to his earning capacity due to his service-connected disabilities.  Thus, entitlement to TDIU is not warranted.

Based on the foregoing, the Board finds that the requirements for an extraschedular TDIU evaluation have not been met.  Thus, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for a heart disorder is denied.

Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss is denied.

Entitlement to TDIU is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


